DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112b in the previous office action have been withdrawn in light of the amendments to the claims.

Election/Restrictions
Claims 7 through 14 and 17 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0094074 to Lo et al (hereinafter “Lo”).
Claim 1:  Lo discloses a holding and drive device (e.g. Figures 1A, 1B) comprising:
a frame (e.g. base board 122);
a rotation structure (e.g. 162 or 164) which is attached to the frame in such a manner that the rotation structure rotates around a rotation axis (e.g. of axis 146 or 142,  ¶¶ [0018], [0022]);
a rotation drive (e.g. 1722, 1726) for rotating the rotation structure around the rotation axis (e.g. ¶ [0023]); and
a rotation structure interface (e.g. 18) attached to or formed on the rotation structure, to which a tool device (e.g. 123, 144) comprising a plurality of sleeves (e.g. 146) can be detachably attached, which are configured for the detachable attachment of a respective component holding device (e.g. 142) protruding from the rotation axis with a radial direction component (ICs, ¶ [0021]),
wherein the rotation structure interface is set up to transfer energy between the holding device and the tool device, the energy comprising pneumatic energy, to move a sleeve of the plurality of sleeves up and down (e.g. ¶ [0021]).
Claim 2:  Lo discloses the holding and drive device of claim 1, further comprising:
a displacement drive (e.g. 1742 or 1744) which is attached to the frame or to the rotation drive and which is configured to displace the rotation structure displace along the rotation axis.
Claim 4:  Lo discloses the holding and drive device of claim 1, wherein the rotation structure interface is configured for accurately repeatable positioning the tool device on the holding and drive device [e.g. up and down].
Claim 15:  Lo discloses a device for handling electronic components, for in the context of equipping component carriers with electronic components (ICs), the device comprising:
a holding and drive device according to claim 1, and
the tool device (e.g. 123, 144), the tool device comprising:
a support structure (e.g. 122 of 12);
the plurality of sleeves (e.g. 146) which are attached to the support structure so that they protrude from a central axis [e.g. axis of 146] of the support structure with a radial direction component (ICs), wherein the sleeves each comprise a [bottom] end distant from the central axis, on which end a component holding device (e.g. 142) for receiving a respective electronic component (IC) is attached; and
a support structure interface (e.g. external vacuum device) attached to or formed on the support structure (at 22), which is configured so that the tool device can be detachably attached to the holding and drive device (at 22, ¶ [0021]), 
wherein the holding and drive device and the tool device are coupled to one another [at 22] via the rotation structure interface and the support structure interface.
Lo does not mention that the tool device comprising the plurality of sleeves can be detachably attached, which are configured for the detachable attachment of the respective component holding device.  
However, in reviewing Figures 1A and 1B of Lo, it is clear that there a number of fasteners (not labeled) that are attached to the tool device (144) and the component holding device (142).  By having the ability to remove such fasteners for whatever reasoning (e.g. maintenance, disassembly, etc.), any of these elements would certainly be capable of being detached.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tool device and the sleeves of Lo can be detachably attached, and would be configured for the detachable attachment of the respective component holding device, simply based on having the ability to remove any of the fasteners associated with the holding and drive device of Lo.
Claims 5, 6, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of U.S. Patent 6,195,165 to Sayegh (hereinafter “Sayegh”).
Lo discloses the claimed holding and drive device of Claim 1, that is used as part of a pick-and-place device for mounting of radial direction components (e.g. ¶ [0002]).  However, Lo does not teach a control unit [as required by Claim 5) and a reading unit [as required by Claim 6].
Sayegh discloses a holding and drive device (e.g. 50) as part of a pick-and-place device that includes a control unit (e.g. 108, in Fig. 3).
Regarding Claims 5 and 18, the control unit is for controlling the rotation drive (of 202).
Regarding Claim 6, Sayegh discloses a reading unit (e.g. 100) for the detection of an identification element (e.g. 200) of a tool device (e.g. vacuum of 202).  
Regarding Claim 19, the control unit is for additionally controlling actuators (encoders 134) for the rotation of the rotation drive as both the control unit and reading unit work together to provide an accurate angular position of a component holding device (e.g. 202) for positioning of the radial direction component (e.g. col. 3, line 61 to col. 4, line 7 and col. 5, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding and drive device of Lo by adding the control unit and reading unit in the manner taught by Sayegh, to provide the necessary angular positioning of the radial direction component when mounting on a PCB.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ first assert that the prior art does not teach “a tool device comprising a plurality of sleeves” (lines 6-7 of Claim 1).  These limitations are now met by Lo as the tool device is read to include back board 123 and actuator 144. The back board 123 is a single structure that holds all of the sleeves.
Applicants’ secondly assert that the prior art does not teach “a rotation structure…a radial direction component” (lines 6-9 of Claim 1).  In Lo, the “rotation axis” ends at the end of the structure of the respective component holding device 142.  Because the radial direction component (ICs) is a separate structure element from the component holding device 142 and the rotation structure 162 or 164, the radial direction component IC is said to extend away separately protruding from the rotations axis of the component holding device 142.  Therefore, Lo meets these limitations.
Lastly, applicants’ assert that the prior art does not teach “the rotation structure interface…pneumatic energy” (lines 10-13 of Claim 1). As explained above, Lo meets these limitations in that the rotation structure is set up to transfer pneumatic energy between the holding and drive device and the tool device.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2021-79505 discloses a holding and drive device (Figures 1, 2) that includes tool device (2) and a frame (5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896